Citation Nr: 0418717	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for 
osteoarthritis or rheumatoid arthritis of multiple joints to 
include the spine, shoulders, hips, ankles, elbows, and 
wrists.

2.  Entitlement to an increased rating for service-connected 
trapezitis, left side of back in dorsal area, currently rated 
as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before a Decision Review 
Officer at a hearing at the RO in April 2002.  

As will be discussed in greater detail below, the service 
connection claim for osteoarthritis or rheumatoid arthritis 
of multiple joints to include the spine, shoulders, hips, 
ankles, elbows, and wrists is reopened and increased rating 
claim on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in December 1998, the RO denied 
entitlement to service connection for osteoarthritis of 
multiple joints.  

2.  Evidence received since the December 1998 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for osteoarthritis or rheumatoid arthritis 
of multiple joints to include the spine, shoulders, hips, 
ankles, elbows, and wrists.  




CONCLUSIONS OF LAW

1.  The December 1998 rating decision, which denied 
entitlement to service connection for osteoarthritis of 
multiple joints is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 1998 rating decision, and the claims of entitlement 
to service connection for osteoarthritis or rheumatoid 
arthritis of multiple joints to include the spine, shoulders, 
hips, ankles, elbows, and wrists is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a December 1998 rating decision, the veteran's service 
connection claim for osteoarthritis of multiple joints was 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures in January 1999.  
The veteran did not file a notice of disagreement to initiate 
an appeal from the December 1998 rating decision.  The 
December 1998 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

It appears from the April 2001 rating decision that the RO in 
fact found that the service connection claim had been 
reopened and renamed it service connection for osteoarthritis 
or rheumatoid arthritis of multiple joints to include the 
spine, shoulders, hips, knees, ankles, elbows, and wrists.  
The RO then discussed the merits of the evidence and found 
that service connection was not warranted.  Although the RO 
may have determine that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Analysis

Service medical records show treatment in July 1954 for his 
left elbow following a fall.  X-ray report of the left elbow 
dated in August 1954 was negative.  X-ray report of the right 
knee in February 1957 was also negative.  In October 1958, 
the veteran complained of injuring his lower back while 
playing basketball.  X-ray report in October 1958 of the 
lower back was negative.  Clinical record in May 1964 noted 
left ankle problems.  Examination showed soft tissue swelling 
present over the lateral malleolus, but no fractures seen.  
Treatment records in March 1965 revealed complaints of right 
knee soreness.  No follow-up treatment noted.  Treatment 
reports in February and March 1967 noted complaints of 
chronic back pain.  The diagnosis was chronic back strain.  
X-ray report of the cervical spine dated in March 1968 
revealed no significant abnormalities.  An August 1969 
clinical record noted complaints of burning in the lower 
back.  The diagnosis was psychosomatic reaction.  Separation 
examination in January 1971 found a history of mild 
irritation "burning sensation" in the left upper back since 
1965.  Clinical evaluation found no abnormalities.  
Examination was otherwise evaluated as normal.  

VA examination reports in October 1971 and September 1973 
noted no findings of osteoarthritis of any joints.  The first 
diagnosis of degenerative joint disease of the joints is 
dated in November 1997.  VA examination report in October 
1998 diagnosed the veteran as having osteoarthritis of the 
lumbar spine, bilateral knee, and bilateral hip.  No 
arthritis was found for bilateral shoulder or elbow.  

In the December 1998 rating decision, the veteran's claim for 
osteoarthritis of multiple joints was denied on the basis 
that the evidence failed to establish any relationship 
between the current findings and any disease or injury during 
military service.  The RO relied on the above evidence in 
making its determination.  

Evidence received since the December 1998 rating decision 
includes a VA examination report dated in November 2000.  The 
examiner diagnosed the veteran as having rheumatoid arthritis 
involving the left shoulder and left scapula, associated with 
trapezitis.  The November 2000 VA examiner's diagnosis infers 
that the veteran's rheumatoid arthritis of the left scapula, 
and possibly left shoulder, is related to his service-
connected trapezitis.  Therefore, this new evidence supports 
a theory that his service-connection claim is secondary to 
his service-connected disability.  

The additional evidence also includes a May 2002 VA 
examination report indicated that the veteran did not have 
rheumatoid arthritis and that his joint problems were not 
related to his service-connected trapezitis.  Nevertheless, 
despite the fact that there are differing medical opinions of 
record, the Board is of the opinion that the November 2000 VA 
examination report be viewed as so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the evidence is material to his claim and 
therefore reopens his service connection claim for 
osteoarthritis or rheumatoid arthritis to include the spine, 
shoulders, hips, knees, ankles, elbows, and wrists.  

Veterans Claims Assistance Act   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

A review of the record appears to show deficiency in 
complying with the VCAA notice provisions in his application 
to reopen his claim for entitlement to service connection for 
osteoarthritis or rheumatoid arthritis of multiple joints to 
include the spine, shoulders, hips, knees, ankles, elbows, 
and wrists.  It appears that the VCAA notice dated in March 
2001 failed to address the regulations pertaining to 
reopening service connection claim or service connection in 
general.  Nevertheless, there is no prejudice to the veteran 
here as his claims were granted.  As explained in greater 
detail below, the Board must now remand the issue of 
entitlement to service connection for osteoarthritis or 
rheumatoid arthritis of multiple joints to include the spine, 
shoulders, hips, knees, ankles, elbows, and wrists.  


ORDER

The veteran's claim of entitlement to service connection for 
osteoarthritis or rheumatoid arthritis of multiple joints to 
include the spine, shoulders, hips, knees, ankles, elbows, 
and wrists has been reopened.  To this extent only, the 
appeal is granted.  


REMAND

Pertaining to both the service connection claim and increased 
rating claim, the Board notes that no VCAA letter was 
provided to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claims, (2) of the information and evidence that VA will seek 
to provide, (3) of the information and evidence that the 
veteran is expected to provide and (4) request that the 
veteran provide any evidence in his possession that pertains 
to the claims.  Such notice is necessary before there is 
adjudication on the merits. 

As for the service connection claim, the Board discussed in 
the above decision that there are differing VA medical 
opinions as to whether the veteran has rheumatoid arthritis 
and whether any of his claimed joint problems are related to 
service or his service-connected trapezitis.  Both opinions 
are, however, inadequate.  The November 2000 VA examiner 
indicated that the claims file was not available for review.  
The May 2002 VA examiner indicated that the veteran's current 
joint problems were not related to his service-connected 
trapezitis, but no opinion was made as to whether these joint 
problems were directly related to service.  VA's duty to 
assist the veteran includes obtaining an etiological opinion 
based upon examination and review of the record of evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, 
another examination is necessary before adjudication on the 
merits. 

As for the increased rating claim, the May 2002 VA examiner 
indicated that the veteran's service-connected trapezitis is 
an inflammation of the trapezius muscle, which was the 
diagnosis given for the veteran's complaints during service.  
A more detailed and specific examination of the trapezius 
muscle should be made to determine whether the veteran may be 
entitled to a higher rating under Diagnostic Code 5301 for 
muscle injuries as opposed to his current 10 percent rating 
under Diagnostic Codes 5099 and 5021.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC/RO for the following development:

1.  The VBA AMC/RO must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of #1, the veteran 
should be afforded a VA examination(s) to 
determine the nature and etiology of the 
veteran's multiple joint complaints to 
include the spine, shoulders, hips, 
knees, ankles, and wrists.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examining physician(s) 
should render an opinion addressing 
whether any of these disabilities are 
osteoarthritis, rheumatoid arthritis, or 
other.  For those disabilities listed, 
the examiner is asked to determine 
whether it is at least as likely as not 
that those disabilities are related to 
service.  For those disabilities that are 
not related to service, the examiner is 
asked to determine whether it is at least 
as likely as not that any of these 
disabilities are related to his service-
connected trapezitis.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinions.  

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and extent of his service-connected 
trapezitis.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The criteria for rating 
spine and muscle disabilities must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  All 
necessary tests and studies should be 
conducted.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

4.  After undertaking any development 
deemed essential, the VBA AMC should re-
adjudicate the claims based upon the 
discussion above.  As for the increased 
rating claim, the VBA AMC/RO should 
consider the veteran's service-connected 
disability under both criteria for 
disabilities for the musculoskeletal 
system and muscle injuries.  The criteria 
for effect of change of diagnosis under 
38 C.F.R. § 4.13 should be considered.  
Furthermore, the issues of avoidance of 
pyramiding under 38 C.F.R. § 4.14 and 
stabilization of disability evaluation 
under 38 C.F.R. § 3.344 need 
consideration.  When considering the new 
evidence submitted by the veteran, the 
VBA AMC/RO should provide reasons and 
basis for the change in diagnostic code, 
if warranted, of the veteran's service-
connected trapezitis consistent with the 
above regulations.  As for all the 
claims, if the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



